Warren E. Burger: We'll hear arguments first this morning in Delaware against Prouse. Mr. Oberly, you may proceed whenever you are ready.
Charles M. Oberly, III: Mr. Chief Justice and may it please the Court. The case that is presently before this Court for consideration concerns a very narrow question of whether police officers will be permitted to stop motor vehicles for the sole limited purpose to conduct a license and a registration check. The facts of this particular case are not in dispute. On November 30th 1976, an officer at Newcastle County Police Department stopped a motor vehicle in which the respondent Mr. Prouse was an occupant. The stop was motivated solely to check for a driver’s license and registration of the driver of that vehicle. There was no other wrongdoing or facts indicating suspicion at the time the vehicle was stopped. Upon approaching the vehicle, the officer noticed the smell of marijuana. A subsequent search and arrest ensued in which marijuana was found in the car and on the person of Mr. Prouse. At the Trial Court, a motion was made to suppress the evidence which was granted and the holding was then appealed by the State of Delaware to the Delaware Supreme Court. On January 30th 1978, the Delaware Supreme Court affirmed the Trial Court’s ruling and holding that random stops without articulable facts to justify a reasonable suspicion that there is evidence of wrongdoing or unconstitutional under the Fourth and Fourteenth Amendments. The State of Delaware respectfully disagrees with that holding and sought certiorari in this Court. In so ruling, the Delaware Supreme Court specifically recognized that there was a legitimate state interest in the enforcement of its motor vehicle laws. Furthermore, the Delaware Supreme Court noted that it was adopting what it called a rigid invalidity rule and the state submits that such rigid rules have been eschewed by this Court where they do exact a high toll on the public and where they can frustrate legitimate law enforcement efforts. It’s the State’s position that the Delaware Supreme Court reading of the Fourteenth and Fourth Amendments, a requirement of articulable suspicion, erred in failing to apply the reasonableness test that has been used by this Court since Terry and Brignoni-Ponce. The reasonableness test to measure police conduct has been applied on numerous instances and it caused the Court to consider the interest of society measured against the individual rights that are involved in a particular case. The test that has been set out caused for the Court weight the factors of the purpose and the degree of protection. The public perception of the stop or seizure that maybe involved in a particular case and the alternative methods or procedures that would be available to conduct the particular search or stop in an alternative manner. After considering these factors, the expectation of privacy of the individual should be considered and the intrusiveness of that particular search. It’s the State’s contention that the Delaware Supreme Court erred in failure to give full consideration to these factors. That had it done so, that the interests of society would clearly have indicated that such stops should have been permitted. Initially the state would note that there is a legitimate state purpose in determining who has a driver’s license and who has proper registration. There is perhaps no area of American life that is more regulated, more subject to rules than the use of the automotive vehicle. When I walk out of this Court room I will be effective within seconds by the motor vehicle laws of the District of Columbia, the entire way home will be affected. The State of Delaware and other surrounding states and jurisdiction has a paramount concern as to who can drive, when you can drive, where you can drive, who has insurance and who doesn’t have insurance and it’s submitted that this is more than just a minimal state interest, it’s a substantial state interest. And I needn’t burden --
John Paul Stevens: Mr. Oberly did the police officer asked if the driver had insurance?
Charles M. Oberly, III: In this particular case no, Your Honor.
John Paul Stevens: He didn’t I know, but would you say would the state have -- would it permissible for him to inquire of the driver on that subject on a random basis?
Charles M. Oberly, III: Yes, Justice Stevens. In Delaware a registration cannot be obtained which is kept inside the car unless there’s insurance. It’s stamped on your registration that it is valid. So in order to even get the stamp you have to show that you have insurance. In the interim, if the insurance had expired during that period of time, the state would submit that you would be able to inquire because Delaware Statute does require that all motor vehicle drivers carry a certain minimum of insurance for personal liability.
John Paul Stevens: But the officer had the right I suppose to ask the man if he had a drink within the last hour?
Charles M. Oberly, III: I don’t believe that he would have that right unless he had some articulable suspicion to pursue it any further than that. The state is asking for solely a limited right simply to check whether or not the individual is qualified to drive and whether or not that vehicle is properly registered. It’s not asking that they given permission to go any further than that.
Thurgood Marshall: I have a little trouble with the word random. Is that really the word or do they stop whoever they have some, the phrase, gut reaction --
Charles M. Oberly, III: Your Honor Justice Marshall I --
Thurgood Marshall: If you have to stop every fourth car that’s what I’d think it would be random.
Charles M. Oberly, III: I think if you use a classic definition of a random that could possibly would be correct. The Delaware Supreme Court and the State has used random as just --
Thurgood Marshall: Is there any restriction on who can be stopped?
Charles M. Oberly, III: Not by using the test of Delaware.
Thurgood Marshall: Could a police officer stop all Negroes and would that be alright?
Charles M. Oberly, III: That would certainly not be alright.
Thurgood Marshall: Why?
Charles M. Oberly, III: It would be certainly --
Thurgood Marshall: Well, suppose he stopped 20% of them?
Charles M. Oberly, III: If 20% of the drivers in the State of Delaware happened to be Negroes then I’d submit that that --
Thurgood Marshall: Suppose he stopped all women that would be alright?
Charles M. Oberly, III: I think Your Honor as you’re indicating upon --
Thurgood Marshall: Would that be alright to stop all women?
Charles M. Oberly, III: No, it would not be.
Thurgood Marshall: Well, he only stopped whoever he wants to stop?
Charles M. Oberly, III: That would be correct Your Honor. That they would be able to stop whomever they want, but however if there are objective criteria that came forth --
Thurgood Marshall: Well Terry does not supply that, any help for you there at all, does it?
Charles M. Oberly, III: I believe Terry does supply some help there.
Thurgood Marshall: Can he stop anybody?
Charles M. Oberly, III: No, but --
Thurgood Marshall: I thought this Court went to great details in explaining what happened in Terry, that policeman was -- Terry for about three or fours hours, didn’t he?
Charles M. Oberly, III: Yes, he did Your Honor.
William H. Rehnquist: Well doesn’t random by definition mean nothing more than the person is driving a motor vehicle on the highway that there isn’t any other ground for stopping them?
Charles M. Oberly, III: That is the state’s contention yes Justice Rehnquist. And I would indicate that in Terry, the Court did state that it was concerned with the possibility of harassment against either racial minorities or other minorities and it was contended in the opinion that it’s virtually impossible and a futile protest to lay down rigid and validity rules that can basically --
Thurgood Marshall: But in Terry the policeman barged man casing the joint?
Charles M. Oberly, III: Yes he did and that --
Thurgood Marshall: Well, would this driver casing any thing?
Charles M. Oberly, III: I’m sorry.
Thurgood Marshall: What was he doing? He was driving the car. There’s nothing illegal in that at all, is it?
Charles M. Oberly, III: That’s correct, he was doing nothing more than driving the car at the point he was stopped.
Warren E. Burger: There’s nothing illegal in it and driving the car if he has a license and if he has insurance.
Charles M. Oberly, III: That’s correct.
Warren E. Burger: If he doesn’t have a license then it is illegal, isn’t it?
Charles M. Oberly, III: That’s correct. This is a threshold --
Warren E. Burger: Your point is that Delaware claims the right to stop any car to see whether he has number one, the license to drive it which implies carrying insurance and that driver has the title papers to the car, I suppose to check that.
Charles M. Oberly, III: That’s correct. The registration would necessarily include that, that car is properly titled in the name to whom it’s registered. And that’s all the state seeks is a threshold determination of whether or not the occupant or the driver -- I’m sorry, the driver of a particular vehicle is qualified and fit to occupy a 4,000 pound vehicle on our highways or in the states.
William H. Rehnquist: Does Delaware have a safety inspection law?
Charles M. Oberly, III: Delaware has a yearly inspection of the automobile, at which time it is run through a inspection point to test for brakes, safety and the registration is signed and a fee is paid and the sticker is given to driver and it’s put on the license and the car owner indicating the ownership of the vehicle is unstamped which indicate that the proper insurance is all there.
Thurgood Marshall: Well he didn’t stop him to see if he has a sticker?
Charles M. Oberly, III: No, the sticker is displayed on the license plate.
Thurgood Marshall: I should hope so.
Harry A. Blackmun: This is only yearly.
Charles M. Oberly, III: That’s only yearly Your Honor.
Harry A. Blackmun: Does Delaware have a policy of making random stops?
Charles M. Oberly, III: There is no set policy by any of the police departments in Delaware that I am aware of, that requires any officers to conduct random stops. Random stops are frequently conducted, however and have been conducted by the police departments in the state of Delaware.
John Paul Stevens: Apart from the state policy is there any -- does the record show whether this particular officer was working pursuant to any local policy or is it just his own initiative?
Charles M. Oberly, III: The record clearly indicates it was his own initiative. At that particular time he stopped the automobile in which or the vehicle in which Mr. Prouse was located in, he had a law inactivity, he was not responding to any other crime scenes and he saw the vehicle and he decided to stop it for the license and registration check, but he was acting on his own at that time.
Warren E. Burger: And was the marijuana package in plain sight or did he detect that first from the odor of the marijuana?
Charles M. Oberly, III: As soon as he walked up to the car he never had a chance even to engage in initial questioning before he smelled the marijuana. He smelled the marijuana, walked back to the patrol car, called for radio assistance, since the stop was going to obviously longer than he anticipated, went back to the car, asked the driver and the passengers to exit the vehicle at which time the marijuana was seen in plain view and a subsequent arrest of Mr. Prouse and a frisk of him found the marijuana, the additional marijuana on his person. As I have indicated that the Delaware law requires that every driver, except in very limited circumstances be licensed and to be licensed it's the state’s contention, that is the minimal standard which has been setup by legislature to determine who may drive a motor vehicle. Also the legislature has set up a minimal standard that in order to drive an automobile vehicle, so that the citizens of the state be protected you have to have certain minimal levels of viability insurance. And it’s the state's further contention that unless the police officers are given the right to stop the vehicles to determine whether or not a person is a licensed driver and whether or not that vehicle was properly registered with insurance, then that the enforcement of the State Motor Vehicle Laws would become a mere novelty and --
William J. Brennan, Jr.: But what was not -- I didn’t think the issue here whether or not the state could do this, the question was whether having done it in the manner it was done here the marijuana seized could be used as evidence against the driver?
Charles M. Oberly, III: Well I think it’s --
William J. Brennan, Jr.: Is that the issue?
Charles M. Oberly, III: It’s combination of both.
William J. Brennan, Jr.: You may be denied that without being denied any authority to stop?
Charles M. Oberly, III: That is --
William J. Brennan, Jr.: To make traffic checks?
Charles M. Oberly, III: That is a possibility. However, as noted in the footnote of the Delaware Supreme Court opinion that all sides are in basic agreement, that the marijuana found in this case was in plain view, that actually there was articulable --
William J. Brennan, Jr.: Well I know, but I thought the issue really was whether or not you lost the conviction of Mr. Prouse on the ground that this evidence was illegally admitted, didn’t you?
Charles M. Oberly, III: It was illegally seized and never even got the trial and that’s correct.
William J. Brennan, Jr.: What you want is that the conviction be reinstated?
Charles M. Oberly, III: We would like the --
William J. Brennan, Jr.: But I don’t see if he moves and there is an affirmative of that at all stops Delaware from making new stops.
Byron R. White: Well didn’t the Delaware Supreme Court say the stop violated the Fourth Amendment?
Charles M. Oberly, III: Yes, the Delaware Supreme Court explicitly held that the stop violated the --
Byron R. White: So that the police officers should no longer just stop people because they’ve been told that it violates the Fourth Amendment.
Charles M. Oberly, III: That is the effect of the holding, that we are no longer allowed to stop people unless there is articulable facts that they --
William J. Brennan, Jr.: I suggest that’s not really what’s involved?
Byron R. White: Well it may -- that’s what the Supreme Court held though?
Charles M. Oberly, III: I submit that what -- that the test that the Supreme Court applied is a wrong interpretation of what the requirement of the Fourth Amendment is.
Byron R. White: Of course, you could as Justice Brennan suggested, carry out your policy, serve both the state's and the Fourth Amendment by saying that any evidence that comes from such a stop isn’t admissible.
Charles M. Oberly, III: As to other crimes.
Potter Stewart: Well -- but logically, no evidence even of a -- not having a driver’s license or not having a registration would be admissible either, if this is a Fourth Amendment violation. I don’t see how you could carry out your policy.
Charles M. Oberly, III: It's the state's contention --
Potter Stewart: To try to find drivers without licenses and without registrations.
Charles M. Oberly, III: That’s the state contention, we cannot possibly enforce these, unless we have that right.
Byron R. White: You couldn’t cancel their license, you can get them off the road, you may not be able to convict.
Charles M. Oberly, III: Your Honor, it’s the state’s belief that if we are not able to stop absent articulable suspicion and that the Delaware Supreme Court ruling is affirmed, the meaning of that would basically be that any person without a driver’s license, who has a suspended license, a revoked license or no insurance is being given notice that you may drive upon the roads of the State of Delaware unless you are unfortunate enough to either drive past the officer who previously arrested you or you violate some other rule of the road and then we submit that it's possibly too late at that point that the determination of who is fit and who is not fit is whether or not you possess that license, not whether or not you violate a law and then you're found not to posses a license.
Lewis F. Powell, Jr.: Does Delaware pursue the practice also of setting up random check points at which the license of every driver is checked?
Charles M. Oberly, III: No it does not Your Honor and --
Lewis F. Powell, Jr.: And many states do.
Charles M. Oberly, III: Some states do. It’s my understanding of course the Boarders Patrol searches are a fine example.
Lewis F. Powell, Jr.: I am not talking about border searches, I am talking about random check points that may vary from hour to hour so long as you stop every car that comes along say for 20 minutes or for an hour, you slow up traffic temporarily, that’s done routinely in my city of Richmond, Virginia.
Charles M. Oberly, III: It’s the states contention that the use a road block type of procedure is much more than is required under the Fourteenth Amendment.
Lewis F. Powell, Jr.: But if you have a real problem, the chances of catching people who violate say a license law would be much greater if you could stop 500 cars in 20 minutes, then if you go around at total random picking up one here or there and yonder, don't you think?
Charles M. Oberly, III: I have never seen a road block or participated in one. However, I submit that, that does not solve the basic problem. One it inconveniences literally hundreds of people; two, it necessarily makes police officers exercise random stops only at certain periods of times in certain localities pursuant to concerted plans or efforts, whereas police officers maybe driving around on their procedures and their routine patrols and may have laws, may have times when they really do not have anything else to do it would require greater effort, additionally, and in lieu, in addition to the amount of inconvenience it causes every driver, I don’t believe it necessarily is required. The application of the exclusionary rule to a case in which there has been no evidence whatsoever presented by respondent of discrimination the state submits is not called for in this case. The only possible use of the road block type situation would be to minimize the conceivable possibility of discrimination, so that everyone is treated equally and it would be the state’s contention that while that could possibly be the effect, on the other hand you are inconveniencing literally hundreds of individuals to gain a benefit on the one hand and --
Thurgood Marshall: How can you say about treated equally, when it depends on which policeman you pass by?
Charles M. Oberly, III: In your random stop situation you are referring to?
Thurgood Marshall: In the stop -- in the situation in Delaware. It depends on whether the policeman wants to stop you or not. Now that can apply to everybody. That applies to whoever is in the area of a policeman who feels like he ought to somebody.
Charles M. Oberly, III: That’s correct and there is --
Thurgood Marshall: Well that isn’t equal to everybody, that’s up to the whim of that policeman at that time, more likely whether he had bad coffee for breakfast or not, isn’t that true?
Charles M. Oberly, III: The state doesn’t --
Thurgood Marshall: And isn’t what you try to keep away from with policeman?
Charles M. Oberly, III: The state does not believe that that is true, there is --
Thurgood Marshall: Well for example the policeman said he knew the smell of marijuana, how did he happen to know that?
Charles M. Oberly, III: I believe he knew that from his prior experience, prior arrest.
Thurgood Marshall: Well why do we have them dogs specially trained to smell marijuana if they are police who can smell it?
Charles M. Oberly, III: Your Honor, the answer to that is that the situations involving dogs involves suitcases, luggages where it’s not burned and the animals are able to ascertain a smell that human wouldn’t be able to ascertain.
John Paul Stevens: Mr. Oberly you mentioned the hundreds of people would be inconvenienced by the suggestion Mr. Justice Powell made. Does the record tell us how often these random stops are made, are there hundreds of people stopped or is it -- and if they are not is this -- how can you be sure this is more effective than the other way?
Charles M. Oberly, III: Referring to hundreds of people I am referring to the possibility of a road block which would have stopped some through fair and line cars up. I am presupposing it would have stopped hundreds. There are no statistics in Delaware of which I am aware as to how many random stops have been made each year. The only statistic –
John Paul Stevens: About this particular officer, we don’t know how often he does it.
Charles M. Oberly, III: He, as the record indicates in our writ of certiorari, he does it a case only when he has a law –
John Paul Stevens: What do you suppose that means, maybe a couple of times a week or couple of times a day or --
Charles M. Oberly, III: Unfortunately the record was never explored further.
John Paul Stevens: So does it say two or three times a week, this a really a very significant deterrent, is he going to catch very many people?
Charles M. Oberly, III: Your Honor, that individual does it two or three times week times, the 400 police officers in the state.
John Paul Stevens: We don’t know that they all do it. You told us there is no State policy or any local policy. This is one individual happens to be out -- extra time, he thought he'd somebody.
Charles M. Oberly, III: Your Honor, that is correct, although I do know that he has done throughout the state but I cannot--
John Paul Stevens: So you are not in a position to tell us how often or how successful the program is, how many people they actually find without driver’s license or you don’t really have any information that tell us how wise this policy is, do you?
Charles M. Oberly, III: No there are no statistics kept in Delaware that I am aware upon now.
Thurgood Marshall: Is there a regulation, statewide regulation of the police department which says that you’re authorized to do this?
Charles M. Oberly, III: No there is not any state authorize except the statement in the law which the police are charged with the enforcement of all laws of the state in the motor vehicle laws or laws.
Thurgood Marshall: Well don’t you have a [Inaudible] arrested and things like that.
Charles M. Oberly, III: No, no we don’t --
Thurgood Marshall: Do you not have a manual for the police --
Charles M. Oberly, III: There is --
Thurgood Marshall: Do you have a manual for police?
Charles M. Oberly, III: There are police training manuals which acts --
Thurgood Marshall: Well is that in the training manual?
Charles M. Oberly, III: Not that I am aware Your Honor.
Thurgood Marshall: And you don’t know any statewide regulation which requires the police officer to do this?
Charles M. Oberly, III: No, I do not know of any.
William H. Rehnquist: This man was a State policeman?
Charles M. Oberly, III: No he was a New Castle County police officer.
William H. Rehnquist: And how many counties are there in Delaware?
Charles M. Oberly, III: There is three counties, New Castle County has its own separate police department of approximately 200 officers. There is the Delaware State police which covers the entire state which has 400 plus officers --
William H. Rehnquist: What percentage of the population Delaware is concentrated in New Castle?
Charles M. Oberly, III: Approximately 75%.
William H. Rehnquist: And is the Delaware Turnpike between Wilmington South to Newark and Stanton in New Castle County.
Charles M. Oberly, III: The entire portion of Turnpike is in New Castle county.
William H. Rehnquist: How many lanes are there each way on that.
Charles M. Oberly, III: There is three lanes in each direction.
William H. Rehnquist: My question, we understood each other including all the police in Delaware, city, county, state.
Charles M. Oberly, III: Yes I am not aware of any written policy in this area.
William J. Brennan, Jr.: Tell me, does Delaware have one of these programs for checks of agricultural products.
Charles M. Oberly, III: The bona types for agriculture products like California?
William J. Brennan, Jr.: Something like that.
Charles M. Oberly, III: No, I’ve been a life long resident of Delaware, I do not know of any policy that California has and some of the western states have.
Byron R. White: Trucks, low Commercial Vehicles automatically have to stop at the, when they are coming to the state?
Charles M. Oberly, III: No there is only one weighing station that has just been implemented in the state of Delaware but there is not a weighing process that’s utilized for all states that are using the highway either. They are just simply stopped again same way on usual stop to check whether or not the truck drivers have their correct papers, whether those are interstate commerce papers are not then that’s not on a random basis likewise. Against this -- the state submits is a substantial interest in this case. The facts of this case are of crucial significance. It's submitted at the encroachment on individual’s liberty is minimal. The state is not asking for anything more than the right to simply check the license and registration. It’s not asking it'd be given the right to conduct flash light searches and numerous other horribles that are paraded before the court in the respondent’s brief. The intrusion is minimal at best and the anxiety and the stigma that’s been attached is been submitted grossly over played. I don’t believe that any of the citations used by the respondent to support their arguments, certainly the use of Brignoni-Ponce in footnote 8 doesn’t support your argument and the reservation in Martinez-Fuerte of this Court in footnote 14 doesn’t support the argument that this Court has in any way laid down the rule to guide in these particular type cases. Lastly, it would be the state's contention that we would respectfully request that this Court apply the use of the word reasonableness in interpreting what the Fourth Amendment requires in weighing the society’s interest, the loss of life, the property damage of who is fit to drive and who can be insured and weigh that against the minimal inconvenience of a driver who is stopped and it’s the state’s contention that that would come down in the side of the state to exercise this type of activity. There has been no allegation of discrimination by the respondent. There are no facts other that supposition or hypothesis that this could be abused. The case law is clear that in situations where there is abuse it can be shown. It was shown in the Highland case cited by the defendants where long haired individuals were stopped and no case of which the state is aware has the exclusionary rule ever been extended to a situation in which there has been no proof of illegal police conduct and we would submit that that would be an erroneous extension of the exclusionary rule.
William H. Rehnquist: Mr. Oberly it may be of no legal significance but as I read the record there was no conviction in this case, was there? It was the trial judge grant the motion to suppress and the appeal to Supreme Court of Delaware before trial?
Charles M. Oberly, III: That’s correct.
Warren E. Burger: Mr. Lukoff?
David M. Lukoff: Mr. Chief Justice and may it please the Court. The question presented in this argument is whether police officers may randomly stop motor vehicles for license and registration checks. I think we first have to look at the facts, specifically I would like to refer the Court to some additional facts. We do not disagree with the state’s position the fact stated in their appendix. However, there are some additional facts which I believe are important. First of all this was a night time seizure. Secondly, the word random is very important. The Delaware Supreme court used the word random, the Delaware Superior court used that word. I think we have to look at Officer Vena's answer to question as to what random meant to him. He was asked by the prosecutor, was the stop in a random manner, that was essentially the question. His response was, I saw the car in the area and I wasn’t answering any complaints, so I decided to pull them off. If we define random in that way, we are using the word as meaning arbitrary.
Warren E. Burger: Now is it your position that anything, anything that was found in the car following the stop may not used in evidence in any criminal case is that correct?
David M. Lukoff: That is correct Mr. Chief Justice.
Warren E. Burger: Suppose instead of the prohibited drugs they had found in the trunk of the car a human being bound and gagged who was being kidnapped, you couldn’t prosecute the kidnapper for that offense on your theory and on the theory of the Supreme Court of Delaware.
David M. Lukoff: Mr. Chief Justice unless there were some facts that would help --
Warren E. Burger: Take the same, take the same facts precisely with instead of marijuana it’s a 14-year old girl bound and gagged in the trunk of the car but still alive.
David M. Lukoff: The ultimate result of this rule would be that that could not be used.
Warren E. Burger: Could not be used.
John Paul Stevens: Mr. Lukoff, just stopping and asking for a driver’s license, how would they find a man in the trunk.
Warren E. Burger: Well that Mr. Justice Stevens is the entire point. The state is asking here for the mere opportunity to seize the vehicle for a moment as they state for checking license and registration.
Warren E. Burger: Let me add a fact, the victim hearing some conversation makes enough noise in the back of the trunk, so that the suspicions and the policemen are excited and aroused.
David M. Lukoff: There is obviously no question that they could assist the victim, that’s the first --
Warren E. Burger: They could assist the victim, just save the victim but not prosecute the kidnapper.
David M. Lukoff: I think the ultimate result Mr. Chief Justice is that that is in fact the case, because that evidence, because the seizure will be invalid.
Warren E. Burger: But having, let me extend that beyond instead of a live victim, who could tap on the trunk of the car and get some attention, policemen having found some illegal, some contraband material, marijuana, heroin, guns, a bag full of currency in large amounts then decides to search the entire car, and he finds a dead body in the back and your theory he can’t be prosecuted for a possession of a dead body if that’s a crime in Delaware or for the murder if he is --
David M. Lukoff: Mr. Chief Justice, if I may, the example in the kidnapping case, if I may go to that for a moment, of course the victim could testify and there would be evidence from that victim. The possession of the person --
Warren E. Burger: That’s why removed to somebody who to somebody who can’t testify.
David M. Lukoff: You cannot testify, that was my understanding of you change.
John Paul Stevens: Mr. Lukoff, do you understand the State of Delaware to be seeking to justify this practice on the basis that there’s some probability or at least the possibility that by stopping cars, they may find some dead bodies and guns and so forth on? Is there a justification for this practice?
David M. Lukoff: Mr. Justice Stevens, that is not their justification as I see it.
John Paul Stevens: I suppose if it was you could stop people in high crime areas and say do you have a gun and frisk them and a lot of ways you can find evidence of crime if you don’t have any limitation on the amount of stopping and searching you do.
David M. Lukoff: That is in fact the case. The state is not asking, as I understand it to have the authority to go beyond just the initial seizure. They are not attempting to search the vehicle or -- and stop the vehicle in any manner looking for other evidence.
Warren E. Burger: Suppose, you return to my question now and complete your answer about the body in the back of the car.
David M. Lukoff: Mr. Justice -- Mr. Chief Justice, the difficulty of course is that, that is not the direct state interest. It would -- I think, it would follow as the most horrible situation perhaps that assuming that in fact the body is in the back of the car, that if the seizure is invalid, the seizure is unconstitutional, that it would therefore follow, that evidence would be excluded, but that is not what the state is looking for nor asserting as an interest here. Their interest they claim is one of traffic safety. That the documents that are possessed by the individual in someway are going to assist them in that traffic safety. The other -- yes Mr. Justice Powell.
Lewis F. Powell, Jr.: May I ask you question? Does Delaware have game wardens --
David M. Lukoff: It’s my understanding Mr. Justice Powell that they have --
Lewis F. Powell, Jr.: Game.
David M. Lukoff: Fishing game, they have an environmental protection officer’s game warden, similar I believe there.
Lewis F. Powell, Jr.: Are you a hunter?
David M. Lukoff: I’m not Mr. Justice Powell.
Lewis F. Powell, Jr.: Or perhaps you’re not familiar with the practice of game wardens of making random stops to see whether the hunters have licenses and also to see whether or not they have game in that bag that’s unauthorized to be killed at that time or perhaps duck hunters have killed wasn’t the limit.
David M. Lukoff: I’m not familiar with that procedure although it would appear that if that is the case --
Lewis F. Powell, Jr.: I can tell you personally that’s the case.[Laughter]
David M. Lukoff: I would --
Lewis F. Powell, Jr.: Also true with Federal game wardens, they sometime use helicopters.
David M. Lukoff: It would be respondent’s position Mr. Justice Powell that there is a substantial interest if nothing else to protection of game which this kind of seizure or the person who is licensed, a specific hunting license to carry a weapon be it a, any antique weapon or a modern gun.
Lewis F. Powell, Jr.: You’re not suggesting that protecting game is more important than protecting the public from unlicensed drivers, are you?
David M. Lukoff: From unlicensed drivers? If it’s merely a question of unlicensed drivers I think that there perhaps is a greater protection or at least the same protection, but from unsafe drivers it’s a different question. Unsafe drivers are, we’d submit are greater.
Thurgood Marshall: Let me ask you there are more drivers than there are hunters.
David M. Lukoff: That is also true Mr. Justice Marshall.
Thurgood Marshall: What describes you as a driver and you are not a hunter?
Warren E. Burger: You wouldn’t think the conservation of game was more important than the control of marijuana and heroin and what not, would you?
David M. Lukoff: They are at least equally important Mr. Justice -- Chief Justice. Another important factor that I believe was brought out by Mr. Justice Powell was that there are no regulations. If this such an important interest to the state why does not the state through legislation or through the Attorney General’s opinions or through police officers, superior police officers' guidelines, setup regulations for these types of stops.
William H. Rehnquist: I thought you conceded that it was an important interest?
David M. Lukoff: Mr. Justice Rehnquist, we did not concede that -- we concede that traffic safety is an important interest and that is the asserted interest that the state has presented here.
William H. Rehnquist: Well, and the State of Delaware has determined apparently that the way it will further that interest is by the policy of random stops that apparently everyone has agreed upon and discussing that you describe it as arbitrary, the state describes it as random of when a police officer isn’t called out on any other thing more major, he simply will stop a car at random without any reason to believe that the person doesn’t have a license and without any articulable grounds for suspicion.
David M. Lukoff: That is what the state is attempting to get.
William H. Rehnquist: Yeah, well and that’s their policy, that’s what --
David M. Lukoff: I would disagree sir.
William H. Rehnquist: Officer -- well that’s what Officer Vena did anyway.
Thurgood Marshall: [Inaudible] that’s the state policy and the policy of one police officer.
David M. Lukoff: That is not as I understand it the State policy Mr. Justice Marshall. Mr. Justice Rehnquist, I would refer specifically to questioning of Officer Vena in the suppression hearing in which he was asked about whether there are departmental regulations and he answered in the negative, none that he knew of. Whether there was an Attorney General guideline and he also answered in the negative and I have reviewed the statutes and there’s nothing in the statutes which permit this.
William H. Rehnquist: Well, then let’s say, it was the policy of this particular officer to do that, no one disagrees about that?
David M. Lukoff: Well, the disagreement is that he said he does it sometimes. I don’t know if it’s full blown policy, but the problem there of course is that leads to individual officer’s whim, it’s arbitrary, he can choose whom, whoever he pleases, for whatever --
William H. Rehnquist: Well, unless the Constitution forbids him from doing it, he’s entitled to it I take it?
David M. Lukoff: Our position is that the Constitution in fact forbids him from doing it, the Fourth Amendment specifically.
Byron R. White: Would you say the same thing if there was a written policy for every officer just to make ten stops a day?
David M. Lukoff: That is true Mr. Justice White.
Warren E. Burger: Then the random problem has no relevance here, it really doesn’t.
David M. Lukoff: Mr. Chief Justice, the difficulty with the randomness is how you test whether it is truly random. If there’s a -- some form of electronic device which picks every tenth car in a truly random matter that maybe --
Warren E. Burger: Well, can’t you assume that a policemen can count up to ten?
David M. Lukoff: We can assume that but we can’t assume that he is --
Warren E. Burger: He doesn't an electronic device to stop every tenth car, does he?
David M. Lukoff: He doesn’t need that Mr. Chief Justice, but the difficulty is that how do we check as to whether he in fact is doing it. Again, it’s arbitrary. If he -- all he says as I stop the tenth car, we don’t know it wasn’t the 11th or the 9th.
Warren E. Burger: Well, your response to Mr. Justice White indicates that it wouldn’t make any difference for your case and the position you’re taking whether the State legislature had authorized the Attorney General to promulgate rules, guidelines and he promulgated them and said the officers may do thus and so, you’d still make the same points?
David M. Lukoff: Mr. Chief Justice that presents a slightly different problem. There are different legal issues that maybe involved. If the legislature has spoken being the duly elected officials of the people, the question there is again there’d have to be someway to test the guidelines we submit.
William H. Rehnquist: I think you’re response to the Chief Justice certainly differs from -- it shows that you differ at least from my understanding of constitutional law that, I would think that the action taken by the state here and represented by a state attorney, represents the policy of the state, albeit you cannot argue that it is a uniformly applied policy and that for the legislature placed its imprimatur on the policy, it doesn’t make it any different from a constitutional point of view?
David M. Lukoff: Well the -- Mr. Justice Rehnquist the state has not taken upon itself to give us any guidance. There’s nothing in the record that can be shown or that I know of personally about the State of Delaware in which they have said this procedure can be followed. It is true the State has appealed this case, has brought writ of cert to this point, but that doesn’t give it the sanction that the defense would submit is --
Thurgood Marshall: Does the Supreme Court of Delaware have authority to speak for the State of Delaware?
David M. Lukoff: Yes, it does Mr. Justice Marshall.
Thurgood Marshall: Well, it said we ruled that before the government may single out an automobile to stop it, there must exist specific facts justifying the intrusion, conversely a random stop in the absence of a specific justifying facts is unreasonable and unconstitutional, that's the Supreme Court of the State of Delaware?
David M. Lukoff: That’s correct Mr. Justice Marshall, I've spoken to that issue.
Thurgood Marshall: And does have as much authority as the designate of the Attorney General?
David M. Lukoff: At being one of the --
Thurgood Marshall: Or the policemen?
David M. Lukoff: Clearly as much authority, if not greater.
Thurgood Marshall: I don’t understand --
William H. Rehnquist: Would you say, would you say that the Supreme Court of Delaware was, felt itself constrained by the Federal Constitution or that it was simply ruling as a matter of state policy?
David M. Lukoff: Mr. Justice Rehnquist that was brought out in our brief in our third point, the question of whether they were adequate state grounds. We brought that out because we felt the Court should be aware of that.
Thurgood Marshall: There’s not a federal case on that date, not one. There’s a Pennsylvania case, a New York case, a Nebraska case, a South Carolina case, but not one federal case.
David M. Lukoff: The court, the Supreme Court of Delaware did not refer to Brignoni, did not refer to Martinez to support his opinion. There is --
William J. Brennan, Jr.: Well, what’s the significance for the sentence? The Delaware Constitution, Article 1, Section 6, is substantially similar to the Fourth Amendment and a violation of the latter is necessarily a violation of the former.
David M. Lukoff: Mr. Justice Brennan, the significance is that there’s an ambiguity in the Delaware opinion as to whether they’re relying solely upon a federal question or in fact, they were also relying upon independent state grounds.
William J. Brennan, Jr.: Are you suggesting that that’s decision, that’s this decision rests both on the Delaware Constitution and the Fourth Amendment?
David M. Lukoff: It appears to rely upon on both but again it’s ambiguous.
William J. Brennan, Jr.: And if it does rely on both?
David M. Lukoff: If it does rely upon adequate and independent state grounds, then this Court --
William J. Brennan, Jr.: If it does rely on both and it does rely on an adequate -- independent grounds, is that true?
David M. Lukoff: That’s the difficulty with the ambiguity. If it in fact relies upon those grounds then this Court, I would submit would have, not have the jurisdiction because it would be, it could be possibly be advisory opinion this Court could render.
Warren E. Burger: It’s clearly one constitutional –
John Paul Stevens: Mr. Lukoff, on the question that was raised before your opponent says the, suggests that the test, the ultimate test under the Fourth Amendment is one of reasonableness and in your view is there any difference in the strength of the presumption of reasonableness of state action depending on whether the policy determination that has been made by a state legislature on the one hand or by an isolated police officer on the other?
David M. Lukoff: There maybe the presumption of legitimacy or stronger case when the legislature has spoken because the legislature we assume speaks for the people and perhaps the people have accepted this kind of intrusion, but we don’t know that in this case because Delaware has not spoken to this specific issue. However, it has spoken through statute to the, specifically to the question of non annual inspections of vehicles in which we cited in our brief Title 21, Section 2144 in which Delaware said in essence that a police officer may upon reasonable cause stop a vehicle for an inspection. That, the legislature has spoken in that area, spoken about non annual inspections and it’s, that appears to be important to us because they’ve already made a decision specifically in that area and the words “reasonable cause” can be readily be interpreted as on articulable facts.
William H. Rehnquist: Why didn’t the Supreme Court of Delaware go off on that ground?
David M. Lukoff: The question of safety although raised didn’t come up quite as clearly perhaps as in this case?
William H. Rehnquist: The statute, you’re referring to as a safety inspection not a driver’s license or motor vehicle registration statute?
David M. Lukoff: It’s a safety inspection, but then the registration statute is also safety inspection Mr. Justice Rehnquist. It is a safety inspection.
William H. Rehnquist: But anyway the Supreme Court of Delaware didn’t rely on that statute --
David M. Lukoff: They did not.
William H. Rehnquist: -- the motor – the officer exceeded his authority under the statute?
David M. Lukoff: They didn’t rely upon that statute in reaching their opinion.
Potter Stewart: Did you file a response to the petition for certiorari?
David M. Lukoff: Yes, we did Mr. Justice Stewart.
Potter Stewart: I just didn’t seem to have it here on my papers, did -- in that response did -- I see it, it’s a – Let me read --
David M. Lukoff: That’s correct Mr. Justice Stewart.
Potter Stewart: In that brief in opposition did you point out the possibility that this opinion of the Delaware Supreme Court may rest upon at quite an independent state ground?
David M. Lukoff: Yes, we did.
Potter Stewart: You did.
Thurgood Marshall: I think there’s a problem in the last paragraph.
David M. Lukoff: I’m sorry Mr. Justice --
Thurgood Marshall: The last paragraph of the Supreme Court of Delaware opinion says specifically the Fourteenth Amendment of the United States’ Constitution.
David M. Lukoff: They do not speak of the State Constitution in the last paragraph, that is true.
Thurgood Marshall: But they did mention the Federal Constitution.
David M. Lukoff: They’ve clearly mentioned the Federal Constitution.
Thurgood Marshall: There is something I think the last paragraph of opinion is the opinion.
David M. Lukoff: They also Mr. Justice Marshall in the first paragraph spoke about both a violation of the federal and state constitutional guarantees, in the first paragraph of the opinion.
Thurgood Marshall: We hold that for, which --
David M. Lukoff: I agree.
Thurgood Marshall: Okay.
Byron R. White: What about the courts posing of the issue as being whether or not this stop violated the Fourth and Fourteenth Amendment, that’s the specific issue.
David M. Lukoff: Again, not referring to the State Constitution.
Byron R. White: On page 5 of the -- and I suppose you’d agree that the reason it violated the State Constitution was that it violated the Fourth Amendment?
David M. Lukoff: The Delaware Supreme Court interpreted the State Constitution as being essentially the same as -- the State Constitution provision as being essentially the same as the Fourth Amendment.
Byron R. White: Why do you say -- why do you they pose the legal issue as being whether the Fourth and Fourteenth Amendments were being violated?
David M. Lukoff: I believe that may have been how the question was asked, it was referred to on briefs by both sides and the issue was argued on a federal constitutional grounds below even though the State Constitution obviously has provisions which are comparable to the Federal Constitution. Beyond the nature of the intrusion we’re talking about here, I think it’s important that the court look at the nature of the intrusion. Here’s a night time stop, 7:20 in the evening, November. The lights are used. There’s clearly the anxiety, the concern, the fear, the similar kinds of anxiety and subjective intrusion that this Court has considered so important in Brignoni.
Warren E. Burger: Are you suggesting that if it been high noon on a sunny day --
David M. Lukoff: It would not --
Warren E. Burger: -- it would be different?
David M. Lukoff: Mr. Chief Justice, it wouldn’t be different in the constitutional aspects.
Warren E. Burger: Well, isn’t that all we’re talking about here, the constitutional aspect?
David M. Lukoff: The nature of the – the reason I brought in the fact that it was nighttime is because it shows that this type of arbitrary seizure can be accomplished at anytime of the day or night.
Warren E. Burger: That’s well -- one explanation and it seem to be an obvious one that at 12 midnight, a policeman probably has more time to make random stops than he does at high noon and therefore he might do it more often.
David M. Lukoff: Mr. Chief Justice, I --
Warren E. Burger: Actually it doesn’t make any difference to your constitutional point?
David M. Lukoff: It does not, it does not. It goes to the subjective nature of the intrusion to some extent, it’s a factor. The individuals, sudden appearance of the vehicle, the police vehicle with the lights and the siren etcetera, this is the nature of the subjective intrusion how it’s affecting the individual who is being seized. The day or night is a factor, but not a constitutional factor in that sense it goes to the nature of the intrusion itself.
William H. Rehnquist: Your whole argument, which is like the state’s is a little bit of an amalgam of everything, isn’t it? I mean, you wouldn’t want to subtract the nighttime element from your case anymore than the state would want to subtract some of the elements from its case, that’s what the Fourth Amendment is all about, reasonableness?
David M. Lukoff: Whether or not it was day or night, in the balance, in the reasonableness balance not -- we submit make a difference.
William H. Rehnquist: So you say then that the nighttime aspect, it simply doesn’t making any difference?
David M. Lukoff: It’s one additional factor. It doesn’t in the ultimate testing, it’s in a factor and only that the stop was nighttime, it’s a fact that was there. The Court, I don’t believe could fashion a rule that said it’s okay in the day time, but not at nighttime, we are not asking, we’re suggesting.
William H. Rehnquist: What if Officer Vena had testified that he made stops only between sunrise and sunset because he realized it was kind of a hairy experience for somebody to have the whirling red-light pull-up behind him at night, would you think your case is any weaker?
David M. Lukoff: No, Mr. Justice Rehnquist.
Harry A. Blackmun: What is your position as to Mr. Justice Powell’s suggestion of random checkpoint stops?
David M. Lukoff: Mr. Justice Blackmun, the position of the defendant is that the random checkpoint stops which the State of Delaware specifically did not reach in the lower opinion or as this Court has held less intrusive in terms of the both subjective and the objective intrusiveness I believe that was held in Martinez --
Harry A. Blackmun: And so, what’s your position, that’s what I asked?
David M. Lukoff: Our position is that --
Harry A. Blackmun: I know it’s less intrusive --
David M. Lukoff: It’s less intrusive, but it raises other issues. It is, we believe would be a one factor in deciding the nature of -- the difficulty of course is that the random stop, excuse me the road block point does eliminate some of the intrusiveness. Whether it is still constitutionally permissible, makes a more difficult question, to say the least because of the less intrusive nature. In the balancing test it may sway the scales towards the validity of the stop. We are not in a position to say that it in fact does do that.
William H. Rehnquist: Isn’t there a factor on the other side of though there as to the reasonableness element in that if you try to conduct a road block on the Delaware Turnpike when it’s -- at a busy time you are not just going to intrude the same amount on the people you actually stop. You are going to slow down and stop a whole of bunch of people who you – is an -- inconvenience them in a way that you don’t, if you follow the policy followed here.
David M. Lukoff: That maybe true based -- but again the requirement I think if you use the road block type of -- assuming the road block is a valid constitutional mechanism, if you use it, it would appear important to say the least that the state setup guidelines as to when it can be used and what time so to lessen that kind of inconvenience that would perhaps come out of an I-95, the Delaware Turnpike rush hour problem. I think that that kind of problem can be circumvented by using -- by setting up your road blocks, if you are going to use them and if that is a permissible --
William H. Rehnquist: So then as someone driving I-95 Delaware Turnpike during rush hour would feel confident that he at least would never be asked for his driver’s license or his motor vehicle registration because the state couldn’t setup a road block at that time.
David M. Lukoff: No I am not suggesting they can’t Mr. Justice Rehnquist but I believe the factors -- the time element is important in the decision as to whether a road block would be effective and there maybe a greater interest in lack of inconvenience -- in the inconvenience to the generally lawfully motoring public than there would be gained from, in a safety manner from stopping every vehicle.
John Paul Stevens: Mr. Lukoff I have a rather serious question to ask. The record as I understand it shows Mr. Prouse was not the driver of the car. There were three passengers in the car and the officer’s testimony suggest he was not the driver. So I don’t think under the Rakas against Illinois he has standing to raise the federal constitutional issue. So isn’t it necessary to dismiss the writ as improperly granted?
David M. Lukoff: Mr. Justice Stevens, the record is ambiguous. There is some question --
John Paul Stevens: And the officer testified, “I don’t believe he was the driver,” it indicates here as one arrested -- this page A12 is --
David M. Lukoff: He talked about -- the officer did testify in that regard and -- but he wasn’t clear totally, and a part of that difficulty of course is that, it’s clear from the record that Mr. Prouse was the registered owner of the vehicle that he had a proprietary interest in the vehicle because of his ownership. I don’t believe Rakas would apply in a standing aspect here because if I recall Rakas that type of -- they didn’t reach the decision as to whether the registered owner, or if they did they spoke the registered owner had the proprietary interest, the Rakas as I understand spoke about the passengers, who had no proprietary interest.
John Paul Stevens: The record shows he was the owner of the vehicle?
David M. Lukoff: Yes, Mr. Justice Stevens. I am looking at the state’s appendix referring to A10 and the answer is, “I know the car was registered to him, but I don’t know who is driving.” So that develops both the ownership of his but also the ambiguity as to who was driving as to that answer. Obviously this whole page has a lot to do with police officers discretion and this Court has throughout its history spoken about the concept of unfettered discretion in police officers, and their ability to take actions without guidelines or controls. It’s our position that the state interest asserted as safety is not in fact enhanced by these stops. It’s further our position that a rule permitting these kind of stops would allow uncontrolled, unfettered discretion of the police officers to stop whomever they please. According to the Delaware Safety Council 148,900,000 vehicles are on the roads today. The rule the state would have you determine is the ability of a police officer to stop any one of those vehicles at anytime of the day or night without any cause on the pretext of checking licenses and registrations. That’s -- that power is great. As is true in many instances that power should not be abused. Absolute discretion like absolute power corrupts absolutely. Thank you.
Warren E. Burger: Very well Mr. Lukoff. Do you have anything further counsel?
Charles M. Oberly, III: Any comment that the state would like to make is again the respondents relied on the Brignoni heavily and I submit that this Court in Brignoni noted that it gave border patrol officers the right to stop cars for questioning for the enforcement of the immigration laws and it used the test, basically articulable suspicion test, and the reason I submit or the state submits the Court utilized that test was in that opinion it specifically states that there are objective criteria in which you can determine that articulable suspicion such as somebody might use a car of a certain length. It might be Mexicans who have a hair cut that you could tell. There maybe people ducking down the seat, there maybe information that the border patrol agents have received that would give the articulable suspicion to stop. And the difference between those cases and this case is there is absolutely no indicia or criteria that a police officer can look at and say that person doesn’t have insurance, that person doesn’t have a license. In lacking that they’ve, if the State’s Motor Vehicle laws are to be enforced, they have to be given that right, unless there is a showing of abuse which can be dealt with, or unless there is a showing of a pretext and there was none here, then it’s not proper for the Court to extend the exclusionary rule just on a hypothetical situation that does not exist.
William J. Brennan, Jr.: Mr. Oberly would you comment on the suggestion that this decision may rest on the Delaware Constitution as well as the Federal Constitution?
Charles M. Oberly, III: As I read the Delaware Supreme Court opinion, it simply said, “Our Article 1 Section 6 is like the Federal. We will interpret the Federal Constitution. If the Federal Constitution would require a certain test, we will go along with that and it is very clear--”
William J. Brennan, Jr.: I know but it didn’t, I don’t read it as saying or do you, that we are compelled by the interpretations of the Fourth Amendment similarly to interpret the Delaware Constitution?
Charles M. Oberly, III: I don’t know whether they read it, as they were compelled to, but it’s my clear reading that opinion that they did not consider State Constitution separate, independently. They took this solely on the Fourth Amendment as applied to the states to the Fourteenth Amendment.
William J. Brennan, Jr.: I wonder if it’s kind of case, we’ve had several of them. We have remanded to the State Supreme Court to tell us whether they did or didn’t rest on the State Constitution. Do you suppose that might be appropriate here?
Charles M. Oberly, III: I would, don’t believe it necessary be appropriate I think the Supreme Court has very clearly indicated that they interpret this as a Fourteenth – a Fourth Amendment case, but I imagine that’s a possibility.
Warren E. Burger: Thank you gentlemen. The case is submitted.